Citation Nr: 1802179	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 26, 1999 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1966 to January 1970 with combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama granting service connection for PTSD and assigning an effective date of May 26, 1999.  The Veteran submitted written correspondence in October 1999 indicating his disagreement with the effective date assigned for the grant of service connection for PTSD, stating his contention that service connection should be effective January 1970.  A Statement of the Case was not issued addressing entitlement to an earlier effective date until March 2014.  Thus, the September 1999 rating decision did not become final.  See 38 C.F.R. § 20.201 (1999) (defining a Notice of Disagreement as a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination of an AOJ and a desire to contest the result); see also See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where an NOD is filed and no SOC is issued, the claim is resolved by a later appellate adjudication of a subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (finding that a rating decision did not become final because no SOC was issued after a NOD was timely submitted).


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD until May 26, 1999.




CONCLUSION OF LAW

Entitlement to an effective date prior to May 26, 1999, for the grant of service connection for PTSD is not warranted.  38 U.S.C. §§ 5101, 5110, 7104 (2012); 38 C.F.R. §§ 3.1(p), 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date of January 1970 for the grant of service connection for PTSD.  He contends that he should be granted service connection for PTSD effective the day following his separation from service because he has had PTSD since that time but was unaware that he could obtain benefits for his disorder.  See March 2014 VA Form 9.  He further reports that he sought pension benefits in January 1970.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Prior to March 2015, the term "claim" or "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Here, the basic facts are not in dispute.  The Veteran's initial application for service connection for PTSD was received by VA on May 26, 1999.  The RO granted service connection effective that date.  The Board notes the Veteran's contentions that he should be granted service connection for PTSD effective the day following his separation from service because he has had PTSD since that time but was unaware that he could obtain benefits for his disorder.  See March 2014 VA Form 9.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing that the claimant has a condition related to service, but on the date that the claimant's application for service connection was received by VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Veteran also contends that an earlier effective date is warranted because he had a pension claim pending in January 1970; however, the record contains no evidence that the Veteran submitted any document requesting either compensation or pension benefits relating to a psychiatric disorder prior to May 1999.  

Because the Veteran did not file a formal or informal application for service connection for PTSD prior to May 26, 1999, VA is precluded, as a matter of law, from granting an earlier effective date for the grant of service connection for PTSD.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

An effective date earlier than May 26, 1999 for the grant of service connection for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


